577 S.E.2d 592 (2003)
276 Ga. 278
In the Matter of B. Renee Edwards SNEAD.
No. S03Y0268.
Supreme Court of Georgia.
February 24, 2003.
William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Asst. General Counsel State Bar, Atlanta, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on the Notice of Discipline seeking disbarment filed against Respondent B. Renee Edwards Snead pursuant to Bar Rule 4-208.1. Because Snead provided only a post office box as her address to the Membership Department of the State Bar, the Bar served her with the Notice of Discipline by publication in the Macon Telegraph on November 11, 2002 and November 29, 2002, and by a contemporaneous mailing to the post office box address. See Bar Rule 4-203.1(b)(3)(ii). Snead did not reject the Notice of Discipline in accordance with the Bar Rules and, consequently, Snead is in default, has no right to an evidentiary hearing, and is subject to such discipline and further proceedings as may be determined by this Court.
By virtue of her default, Snead admits that she violated Rules 1.15(I); 1.15.(II); 8.4(a)(4); and 9.3 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102(d). The facts show that Snead closed a real estate transaction, in connection with which Snead received fiduciary funds to pay off the seller's first mortgage. Although Snead represented to the buyer and seller that she would deliver a check to the mortgage company to pay off the first mortgage, the check she issued was returned for insufficient funds and, despite numerous attempts by the seller and his counsel to contact Snead, she has failed to respond to the inquiries or account for the funds at issue. Snead removed the funds from her account, commingled them with her personal funds, and converted them for her own use.
We have reviewed the record and find that, for these violations of the Rules, Snead should be disbarred. Accordingly, B. Renee Edwards Snead hereby is disbarred from the *593 practice of law in Georgia. She is reminded of her duties under Bar Rule 4-219(c).
Disbarred.
All the Justices concur.